FILED
                              NOT FOR PUBLICATION                           JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EDY SELAMET KELIAT,                              No. 09-72670

               Petitioner,                       Agency No. A099-449-603

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Edy Selamet Keliat, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency’s factual findings, including whether an applicant has met his

burden of proof, Ren v. Holder, 648 F.3d 1079, 1083 (9th Cir. 2011), and we deny

the petition for review.

      The agency denied Keliat’s claim for withholding of removal because he

failed to corroborate fundamental aspects of his claim – including, the burning of

his store, his two hospitalizations after beatings, and his report to the police – and

he failed to reasonably explain his failure to do so. Substantial evidence supports

the agency’s denial of withholding of removal. See id. at 1089-94 (upholding

conclusion petitioner failed to meet his burden of proof where he was given notice

of required corroboration and opportunity to obtain the evidence or explain his

failure to do so). We reject Keliat’s contentions that he met his burden of proof

without the corroborating evidence the IJ requested. See 8 U.S.C.

§ 1158(b)(1)(B)(ii); 8 U.S.C. § 1231(b)(3)(C); Ren, 648 F.3d at 1094.

      PETITION FOR REVIEW DENIED.




                                           2                                     09-72670